Citation Nr: 0634354	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-08 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to eligibility for nonservice-connected death 
pension benefits.

2.  Entitlement to accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The decedent had recognized Philippine Guerrilla service from 
November 30, 1943, to March 7, 1945.  He died in August 1975.  
The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The decedent had recognized Philippine Guerrilla service 
from November 30, 1943, to March 7, 1945.

2.  The appellant's claim for accrued benefits was received 
by VA more then one year after the decedent's death.

3.  The decedent's death in August 1975 was caused by 
pulmonary tuberculosis. 

4.  Service connection was not in effect for any disease or 
residuals of an injury during the veteran's lifetime. 

5.  The evidence does not establish that the decedent's fatal 
pulmonary tuberculosis began during or within three years of 
service, nor does it show that it was otherwise linked to any 
incident of service. 


CONCLUSIONS OF LAW

1.  The requirements of basic eligibility for VA death 
pension benefits based on qualifying service by the decedent 
have not been met.  38 U.S.C.A. §§ 101(2), (22), 107, 1521, 
1541, 1542 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 
3.8 (2006).

2.  The appellant has no legal entitlement to accrued 
benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5121 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.1000 (2006).

3.  Service connection for the cause of the decedent's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Death Pension Benefits

VA shall pay pension for non-service-connected disability or 
death to the surviving spouse of each veteran of a period of 
war who met the service requirements prescribed in section 
38 U.S.C.A. § 1521(j) of this title, or who at the time of 
death was receiving (or entitled to receive) compensation or 
retirement pay for a service-connected disability.  38 
U.S.C.A. § 1542.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the decedent 
by a veteran and have active military, naval or air service.  
See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. 
§§ 3.1, 3.6.  The term "veteran" is defined as a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  38 
C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Service of veterans enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Pub. L. 190.  38 
U.S.C.A. § 107; 38 C.F.R. § 3.8(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included as qualifying service for compensation 
benefits, but not for pension benefits.

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.8(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  See 38 U.S.C.A. 
§ 107(a); 38 C.F.R. § 3.8.

With the above criteria in mind, the Board notes that in 
February 2003 the National Personnel Records Center (NPRC) 
verified that the decedent had recognized Philippine 
Guerrilla service from November 30, 1943, to March 7, 1945.  
This finding is binding and this agency does not have the 
authority to alter it.  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  While the RO thereafter mistakenly notified the widow 
that the decedent had recognized Philippine Guerrilla service 
from November 30, 1943, to November 17, 1945, this error is 
harmless because regardless of whether or not the decedent's 
recognized Philippine Guerrilla service ended on March 7, 
1945, or November 17, 1945, this service does not constitute 
qualifying military service for pension purposes.  See 38 
U.S.C.A. § 107(a); 38 C.F.R. § 3.8.  Therefore, because the 
appellant does not meet the basic eligibility requirements 
for VA pension benefits, her claim must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of lack of legal merit). 

Accrued Benefits

Benefits to which a veteran was entitled at his death, based 
on evidence of record at the date of death, and due and 
unpaid for a period not to exceed two years prior to the last 
date of entitlement, will be paid to survivors, as provided 
by law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c).

In this case, the record shows that the veteran died in 
August 1975.  The appellant's claim for accrued benefits was 
received at the RO in June 2001, more then twenty-five years 
after her husband's death.  As the claim for accrued benefits 
was untimely, her claim must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As to any claim that the appellant was unaware of the 
requirement that a claim for accrued benefits must be 
submitted within one year after the decedent's death, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that alleged ignorance cannot be used as an excuse 
for failure to follow a promulgated regulation.  See Morris 
v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); see also Velez 
v. West, 11 Vet. App. 148, 156-57 (1998).  Persons dealing 
with the Government are charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  Morris, at 265.

As to the Veterans Claims Assistance Act of 2000 (VCAA) and 
the above death pension and accrued benefits claims, VA 
notified the claimant that establishing entitlement to these 
benefits requires, among other things, qualifying service and 
a timely filed claim.  See, e.g., October 2003 statement of 
the case.  These claims are being denied because the veteran 
does not meet the statutory threshold for entitlement to the 
benefits sought, i.e., qualifying service or a timely filed 
claim.  See 38 U.S.C.A. §§ 107(a), 5121(c); 38 C.F.R. § 3.8.  
Therefore, because these decisions are mandated by the 
veteran's failure to meet basic prerequisites, the Board is 
entitled to go forward with adjudication of the claims 
regardless of whether or not VA provided adequate notice and 
assistance as required by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A; Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Further discussion of the VCAA is not required.  

The Cause of Death Claim

VCAA

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2005), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
The VCAA and its implementing regulations are applicable to 
the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that 
informs the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 38 
C.F.R. § 3.159(b). 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2003, prior to 
the appealed from rating decision, informed the appellant as 
to what evidence she was to provide and to what evidence VA 
would attempt to obtain on her behalf.  She was also informed 
to submit any relevant evidence in her possession.  The 
notice fulfills the provisions of 38 U.S.C.A. § 5103(a) 
except for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
claim on appeal.  Thereafter, the claim was readjudicated in 
the October 2003 statement of the case.  The failure to 
provide notice of the type of evidence necessary to establish 
an effective date for the claim on appeal is harmless because 
the preponderance of the evidence is against the appellant's 
claims, and any questions as to the appropriate effective 
date to be assigned are moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the RO 
confirmed the decedent's dates of service as well as obtained 
and associated with the claims file all available service 
medical records.  Moreover, after the widow was asked by VA 
in March 2003 to identify the location of all of the relevant 
medical records, she reported that they were located at 
Caraga Regional Hospital.  Thereafter VA received a letter 
from Caraga Regional Hospital in which they notified VA that, 
because of their policy of holding records for only fifth-
teen years prior to their destruction, the only records of 
the decedent they had was a copy of his August 1975 admission 
record.  The hospital included a copy of that admission 
record with its letter to VA.  In October 2003, the widow 
thereafter notified VA that VA had all of the decedent's 
available medical records.  There is no pertinent evidence 
that is not currently part of the claims files.   

The Board recognizes that VA did not obtain a medical opinion 
as to the relationship between the decedent's death and his 
military service.  However, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) reviewed 
the relevant subsection of the regulation, 38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003) and noted that the regulation, unlike the 
statute, contained a requirement that the claimant establish 
that he has suffered an event, injury, or disease in service 
in order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The Federal Circuit 
found that the regulation properly filled a gap left in the 
statute.  The Federal Circuit referenced a preceding section 
of the statute, 38 U.S.C.A. § 5103A(a)(2), which indicates 
that VA is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Federal Circuit 
found that, if the evidence of record does not establish that 
the veteran suffered an event, injury, or disease in service, 
no reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal, the appellant contends that the 
pulmonary tuberculosis that caused the decedent's death 
originated in military service.  However, as will be more 
fully explained below, the decedent's service medical records 
are silent for any complaints or clinical findings pertaining 
to tuberculosis and there is no evidence of tuberculosis in 
the record for decades following his separation from service.  
For these reasons, the Board finds that a medical opinion is 
not necessary to decide the claim in that any such opinion 
could not establish the existence of the claimed in-service 
disease or injury.  PVA, supra; Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history).

In view of the foregoing, the Board finds that VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
claimant, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The Claim

The appellant contends that the pulmonary tuberculosis that 
caused the decedent's death originated in military service.  
In support of her claim, she cites to the fact that the 
veteran had a chronic cough since his separation from 
military service.  It is requested that the claimant be 
afforded the benefit of the doubt. 

In order to establish service connection for the cause of the 
decedent's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In adjudicating these claims, it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board cannot make its own 
independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

A certificate of death shows that the veteran died of 
pulmonary tuberculosis.  Service medical records are negative 
for complaints and/or treatment related to any form of 
tuberculosis.  In fact, it was reported following September 
1945 physical and X-ray examinations that the decedent's 
lungs were normal.  Post-service, the record consists of the 
decedent's August 1975 note of admission to Caraga Regional 
Hospital and a June 1993 Registrar letter that reported that 
the decedent died in August 1975 due to advanced pulmonary 
tuberculosis.  

The record is devoid of any evidence that supports the 
appellant's claim that the pulmonary tuberculosis that caused 
the decedent's death was caused and/or aggravated by military 
service.  See 38 C.F.R. § 3.303 (2006); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Moreover, given the 
length of time between the decedent's 1945 separation from 
military service and first being diagnosed with tuberculosis 
in 1975, the Board finds that there is no continuity of 
symptomatology.  Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.).  Likewise, 
given this time frame, the 3 year presumption for 
tuberculosis found at 38 C.F.R. §§ 3.307 and 3.309 cannot 
help the appellant.

Since the competent medical evidence fails to show that a 
service-connected disability caused or contributed to the 
decedent's death, there is no basis for granting the benefit 
sought.

In reaching the above conclusion, the Board has not 
overlooked the appellant's and her representative's written 
statements to the RO.  However, while lay witnesses are 
competent to describe what they see and experience, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
origins of a disease.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the appellant's 
and her representative's statements addressing the origins of 
the veteran's fatal pulmonary tuberculosis are not probative 
evidence as to the issue on appeal.

The Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b); See also, e.g., Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).











ORDER

Entitlement to eligibility for death pension benefits is 
denied.

Entitlement to accrued benefits is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


